DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP 2014-134232 to Sugiura.
Regarding Claim 1, Sugiura disclose a radiating spacer 5 for a brake pad 4 (see Figures 5-7) having all the features of the instant invention including:  a plate body 5 having a backing plate facing side 21 and a caliper facing side 11, a plurality of cooling grooves 22 in the backing plate facing side 21 of the plate body 5, wherein each cooling groove 22 of the plurality of cooling grooves extends only partially into the plate body 5 (see the translated abstract and Figure 7b), and a planar caliper piston contact area (see Figure 5 and the upper surface of element 5 facing element 7,8) located on the caliper facing side 11 of the plate body 5, wherein the planar caliper piston contact area is configured to provide a flat surface (see Figure 5 and the top surface of element 5 facing element 7,8) for contact with a caliper piston 7,8.
Regarding Claim 2, note how each cooling groove 22 of the plurality of cooling grooves is a rounded U-shaped channel (at least to some extent as shown in Figures 6 and 7).
Regarding Claim 3, note that the plate body 5 is steel-based (at least side 11 of body 5, as discussed in the translated abstract).
Regarding Claim 4, note that the plate body 5 is configured to be used on a plurality of different brake pads (i.e., one on each side of rotor 6 as shown in Figure 3).
Regarding Claim 5, note that the cooling grooves 22 cover 50% or more of the backing plate facing side 21 of the plate body 5.
Regarding Claim 6, note that the flat surface (i.e., the top surface of element 5 facing element 7,8 in Figure 5) of the planar caliper piston contact area covers a continuous 80% or more of the caliper facing side 11 of the plate body 5 (see Figure 5).
Regarding Claim 7, Sugiura further discloses a brake pad 4 comprising the radiating spacer 5 of Claim 1, a backing plate 4b coupled to the radiating spacer 5 and a friction pad 4a coupled to the backing plate 4b (see Figures 3 and 6).
Regarding Claim 11, note that a thickness of the plate body 5 of the radiating spacer correlates with a corresponding loss of thickness in the friction pad 4a (see the translated abstract).
Regarding Claim 12, Sugiura disclose a braking system (see Figure 3) having the brake pad 4 of Claim 7, and a caliper 3 holding the brake pad 4, the caliper 3 having a piston 7 and the piston 7 is configured to contact the planar piston contact area of the caliper facing side 11 of the plate body 5 of the spacer (see Figures 3, 5, and 6).
Regarding Claim 13, note that the caliper 3 has a plurality of pistons 7,8 (see Figures 2 and 5 and the translated abstract) and each piston 7,8 of the plurality of pistons is configured to contact the planar piston contact area (i.e., on the contact area of each spacer 5 on either side of rotor 6).
Regarding Claim 17, Sugiura discloses a braking system (see Figures 3 and 6) having a brake pad 4 comprising a radiating spacer 5, a backing plate 4b coupled to the radiating spacer 5 and a friction pad 4a coupled to the backing plate 4b, wherein the spacer has a plate body 5 with a backing plate facing side 21 and a caliper facing side 11, with a planar caliper piston contact area (see Figure 5 and the top surface of element 5 facing element 7,8) located on the caliper facing side 11, and a caliper 3 holding the brake pad 4, the caliper 3 having a piston 7 and the piston 7 is configured to contact the planar caliper piston contact area (see Figure 3).
Regarding Claim 18, note that the caliper 3 has a plurality of pistons 7,8 and each piston 7,8 of the plurality of pistons is configured to contact the planar piston contact area (i.e., on the contact area of each spacer 5 on either side of rotor 6).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP 2014-134232 to Sugiura in view of U.S. Patent No. 6,481,545 to Yano et al.
Regarding Claim 8, Sugiura discloses most all the features of the instant invention as applied above, except for the backing plate being made of a first metal material and the plate body of the spacer being made from a second metal material nor that the second metal material has a lower thermal conductivity coefficient than the first metal material.
Regarding the backing plate being made of a first metal material and the spacer being made of a second metal material, Yano et al are relied upon merely for their teachings of a brake pad (see Figure 1) having a backing plate b2 (see also elements 22 and 100) made from a first metal material and the plate body a4 of a spacer A is made from a second metal material (see column 2 lines 1-3, column 3 lines 6-8, and column 5 lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the backing plate of Sugiura to be made from a first metal material and the plate body of the spacer to be made from a second metal material as taught by Yano et al as a matter of design preference dependent upon the desired strength of the backing plate and spacer and the level of heat resistance for the spacer within the brake pad assembly to sufficiently exert a vibration damping effect in a wide range of temperatures to prevent a squeal phenomenon particularly at low temperatures.
Regarding the second metal material having a lower thermal conductivity coefficient than the first metal material, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the second metal material of Sugiura et al., as modified, to have a lower thermal conductivity coefficient than the first metal material as a matter of design preference dependent upon the desired level of heat resistance for the spacer within the brake pad assembly. 
Regarding Claim 9, Sugiura, as modified, do not disclose that the first metal material is steel-based and the second metal material is titanium-based.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first metal material of Sugiura, as modified, to be steel based and the second metal material to be titanium based as a matter of design preference dependent upon the desired strength of the backing plate and the spacer to be able to withstand all braking forces exerted on the brake pad assembly.
Regarding Claim 14, see Claims 1, 7, and 8 above.
Regarding Claim 15, Sugiura, as modified, do not disclose that the first metal material is tensile steel and the second metal material is stainless steel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the first metal material of Sugiura, as modified, to be tensile steel and the second metal material to be stainless steel as a matter of design preference dependent upon the desired strength of the backing plate and the spacer to be able to withstand all braking forces exerted on the brake pad assembly.
Regarding Claim 16, see Claim 9 above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP 2014-134232 to Sugiura in view of German Patent No. DE 10043528 to Bugaj et al.
Regarding Claim 10, Sugiura does not disclose that the backing plate is coupled to the spacer via a removable attachment.
Bugaj et al are relied upon merely for their teachings of a brake pad assembly having a backing plate 1 coupled to a spacer 3 via a removable attachment 4 (see Figure 4 and the translated abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the backing plate of Sugiura to be coupled to the spacer via a removable attachment as taught by Bugaj et al in order to provide easier means of attaching the spacer to and from the brake pad assembly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,762,166 to Yano et al., U.S. Patent No. 6,116,384 to Matsumoto et al., U.S. Patent No. 10,364,856 to Lindsly et al., and U.S. Patent No. 11,306,789 to Andersson et al all disclose spacers for brake pads similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/25/22